Citation Nr: 0423302	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  97-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of December 8, 1976, wherein the RO denied 
entitlement to service connection for Charcot-Marie-Tooth 
disease.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
Charcot-Marie-Tooth disease.

3.  Entitlement to service connection for Charcot-Marie-Tooth 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which held that the prior decision 
to deny service connection for Charcot-Marie-Tooth disease 
did not contain clear and unmistakable error.  The veteran 
has also appealed from a January 2003 RO decision which held 
that evidence recently added to the record was not material 
to his claim and that the previous denial of service 
connection for Charcot-Marie-Tooth disease was confirmed and 
continued.  The veteran filed a notice of disagreement with 
the January 2003 decision by a statement received by the RO 
in February 2003.  The Board finds the issue as to whether 
new and material evidence was received has been sufficiently 
developed for appellate review.

In April 1998, the Board remanded this case to the RO to 
obtain copies of missing service records, to include a 
Physical Evaluation Board (PEB) report.  In May 2003, the 
Board again remanded this case to the RO to obtain a copy of 
the PEB.  The PEB has now been obtained and the case has been 
returned to the Board.  For the reasons provided below, the 
Board finds the CUE issue listed on the title page of this 
decision is moot.

The issue of entitlement to service connection for Charcot-
Marie-Tooth disease is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a rating decision dated on December 8, 1976, the RO 
denied service connection for Charcot-Marie-Tooth disease on 
the grounds that this disease pre-existed service and that 
the increase in disability of the disease during service was 
due to the natural progress of the disease.

2.  The veteran was notified of the decision by letter dated 
December 17, 1976, but he did not perfect an appeal of the 
denial.

3.  Evidence added to the record since the December 1976 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The evidence added to the record since the December 1976 
decision includes a copy of the PEB held in May 1976.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1976 decision 
denying the veteran's claim for service connection for 
Charcot-Marie-Tooth disease is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a) (as effective prior to August 29, 2001).

2.  Since the new and material evidence includes service 
department records which were presumably misplaced, the 
December 1976 decision must be reconsidered.  38 C.F.R. 
§ 3.156(c) (2003).

3.  Because the December 1976 rating decision must be 
reconsidered and is no longer final, the Board has no 
jurisdiction to adjudicate the claim of CUE in the December 
1976 rating decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the 
present case, the Board reopens the claim for service 
connection for Charcot-Marie-Tooth disease.  Under these 
circumstances, there is no prejudice to the veteran in 
adjudicating the application to reopen the claim without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." 

For a claim filed prior to August 29, 2001, as in this case, 
new and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The purpose behind 
this definition is not to require the veteran to demonstrate 
that the new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  Id.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has became final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veteran Affairs.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected based on such evidence must be supported adequately 
by medical evidence.  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156(c) 
(2003).

In addition, the provisions of 38 C.F.R. 3.400(q)(2) provide 
that the effective date of a grant based on new and material 
evidence consisting of service department records will agree 
with evaluation (since it is considered these records were 
lost or mislaid) or date of receipt of claim on which the 
prior evaluation was made, whichever is later, subject to the 
rule on original claims filed within 1 year after separation 
from service.  38 C.F.R. 3.400(q)(2) (2003).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a decision dated in December 1976, the RO held the 
following:  "Increase in disability of pre-existing Charcot-
Marie Tooth disease is due to the natural progress of the 
disease."  The RO notified the veteran that his claim for 
entitlement to service connection for Charcot-Marie Tooth 
disease was denied in a letter dated December 17, 1976.  The 
veteran did not perfect an appeal of the denial.

Since the time of the December 1976 RO denial, the RO has 
received new evidence, to include the May 1976 PEB records, 
an opinion from Dr. Link, a neurologist, dated in December 
1998, and the report of a VA examination for disability 
evaluation purposes completed in May 1999.  Dr. Link 
discussed the factors which might aggravate Charcot-Marie-
Tooth disease and offered the following opinion:

It is my opinion that this disability was 
definitely aggravated by [the veteran's] 
military service that hastened the normal 
course of this disease.

A VA examination was conducted to obtain an opinion as to 
whether it was as likely as not that the veteran's Charcot-
Marie-Tooth disease was aggravated by service.  The report of 
this examination contains pertinent history and neurological 
findings, as well as an opinion which addresses the matter on 
appeal.

In January 2004 the veteran submitted into evidence a copy of 
the PEB held in May 1976, to include a copy of the transcript 
of his hearing before the PEB.  The transcript of the hearing 
reflects that the veteran described the problems he had had 
with his lower legs and ankles during basic training as well 
as his current problems, including problems with maintaining 
his equilibrium.  The veteran testified that a neurologist 
had told him that the Charcot-Marie-Tooth disease 

is in an advanced stage more so than it 
should be.  He indicated to me that it 
was in -- that stages up to 27 or 30, yet 
I'm only 20; he said, possibly, it could 
have been aggravated by intense training 
in the military. . . .

The veteran testified that he had experienced recurrent ankle 
sprains since he had been in the service and that a 
neurologist indicated that the sprained ankles aggravated the 
Charcot-Marie-Tooth disease.  He also testified that his calf 
muscles were well developed in high school but that recently 
he had noticed that they were becoming loose and looked 
degenerative.  The Medical Member of the PEB was requested to 
examine the veteran's lower extremities but stated that he 
did not have the facilities to do a neurological examination.  
The Medical Member did however observed the veteran's legs 
and provided measurements for the circumference of the 
veteran's calves as well as range of motion studies for 
plantar flexion and dorsiflexion.

The Board finds that both the opinion provided by Dr. Link 
and the MEB report constitute new and material evidence.  
Accordingly, reopening of the claim for service connection 
for Charcot-Marie-Tooth disease is warranted.  Because the 
new and material evidence includes additional service 
department records, the provisions of 38 C.F.R. § 3.156(c) 
must be considered.  This regulation provides for 
reconsideration of a prior decision and retroactive 
entitlement where new and material evidence consists of a 
supplemental report from a service department furnishing 
service department records "which presumably have been 
misplaced and have now been located."  This regulation 
reflects a longstanding VA policy treating supplemental 
service department reports as providing a basis for award of 
benefits based on the veteran's original claim.  See also 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993).  

The language of 38 C.F.R. § 3.156(c) is mandatory in nature 
and not permissive or discretionary.  Therefore, the 
veteran's service connection claim for Charcot-Marie-Tooth 
disease must be reconsidered as though the December 1976 
decision had not been rendered.

The veteran has also perfected an appeal as to the issue of 
CUE in the December 1976 rating decision which denied his 
claim for service connection for Charcot-Marie-Tooth disease.  
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE; however, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  If a previous decisions is not final and binding, 
there is no requirement to show CUE in order to reverse or 
amend the decision.  See 38 C.F.R. § 3.105(a).  The Board 
notes that the burden of proof upon the veteran for the 
service connection claim will be under the "equipoise" or 
"benefit-of the doubt" evidentiary standard, see 38 U.S.C. § 
5107 (West 2002) (A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence).  See also, 38 C.F.R. § 3.102 (2003).  
Under this standard, when a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  Application of the equipoise standard is much more 
favorable to the veteran's claim than the stringent 
requirements for showing CUE in the December 1976 RO rating 
decision.  See 38 C.F.R. § 3.105(a).  In light of the newly 
received PEB report from the service department, the Board 
finds that the claim for service connection for Charcot-
Marie-Tooth disease requires reconsideration under the 
equipoise or benefit of the doubt standard of proof rather 
than the far less favorable to the veteran CUE standard of 
proof.  Inasmuch as the Board has determined that the 
veteran's claim must be adjudicated de novo pursuant to 
38 C.F.R. § 3.156(c), and inasmuch as this regulation permits 
the award of benefits based on the veteran's original claim, 
the issue of CUE in the December 1976 decision is moot.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for Charcot-Marie-Tooth 
disease is reopened and veteran's claim must be reconsidered 
as though the December 1976 decision had not been rendered.

The issue of whether there was clear and unmistakable error 
(CUE) in the rating decision of December 8, 1976, is 
dismissed.


REMAND

As the December 1976 rating decision may no longer be 
considered to be a final decision, it is not subject to 
review on the basis of CUE at this time.  In view of the 
provisions of 38 C.F.R. § 3.156(c) which permit the award of 
retroactive benefits based on an original claim, the issue of 
CUE in the December 1976 rating decision is moot.

VA law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A § 1153 (West 2002).

VA General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 
(July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
June 1, 2004).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof ), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have preexisted service.  In the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (2003).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (2003).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306 (2003).

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) n(2003).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that the VCAA requires VA to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  38 U.S.C.A § 5103A(a), (b).  As this case is being 
returned to the RO for reconsideration, the veteran should be 
contacted and asked if he has any additional evidence to 
submit in support of his claim.  

Accordingly, the claims are REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
determine if he has any additional 
evidence or information to submit in 
support of his claim.  

2.  Once all available medical records 
have been received, the RO should make a 
determination as to whether another VA 
examination is required for purposes of 
making a determination on the issue of 
the service connection for Charcot-Marie-
Tooth disease.  The RO should address the 
veteran's concerns as to the adequacy of 
the most recent VA medical opinion as 
expressed in his February 12, 2003, 
statement in light of the provisions of 
38 U.S.C.A. § 5103A(d).  

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
Charcot-Marie-Tooth disease on a de novo 
basis.  The decision should take into 
consideration all evidence received 
before and after the December 1976 rating 
decision, to include the newly received 
PEB records, VAOPGPREC 3-2003, and the 
"benefit of the doubt" standard of proof.

4.  If the benefit sought remains denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



